Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          31-MAR-2021
                                                          10:13 AM
                                                          Dkt. 9 OGAC


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                           STATE OF HAWAI‘I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                         ARTEMIO Y. AGDINAOAY,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1FFC-XX-XXXXXXX)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari filed on February 16, 2021, is hereby accepted and
 will be scheduled for oral argument.   The parties will be
 notified by the appellate clerk regarding scheduling.
           DATED:   Honolulu, Hawaiʻi, March 31, 2021.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins